Filed 3/6/14 In re Matthew W. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re Matthew W., a Person Coming Under                              B248928
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. KJ36363)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

MATTHEW W.,

         Defendant;

SCOTT A.W. et al.,

          Appellants.


         APPEAL from an order of the Superior Court of Los Angeles County, Geanene
M. Yriarte, Judge. Dismissed.
         Mary Bernstein, under appointment by the Court of Appeal, for Appellants.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Steven D. Mathews and Analee
J. Brodie, Deputy Attorneys General, for Plaintiff and Respondent.
       Scott A.W. and Lori J.W. purport to appeal from a juvenile court order denying
their son’s petition to seal juvenile court records. We find the parents have no standing to
appeal. Accordingly, we dismiss the appeal.
       Welfare and Institutions Code section 781 governs petitions to seal juvenile court
records. Section 781 is part of Chapter 2 of the Welfare and Institutions Code, the
Arnold-Kennick Juvenile Court Law. (§§ 200-987.) California Rules of Court rule 8.405
governs appeals from juvenile court orders and states in part: “(1) To appeal from a
judgment or appealable order under these rules, the appellant must file a notice of appeal
in the superior court. . . . . [¶] (2) The appellant or the appellant’s attorney must sign the
notice of appeal.” The present notice of appeal was filed by Scott A.W. and Lori J.W.
The notice of appeal is also signed by Scott A.W. and Lori J.W. The parents purport to
appeal from the “[d]enial of sealing [our] son[’]s juvenile record.”
       Our Supreme Court has held: “Not every party has standing to appeal every
appealable order. Although standing to appeal is construed liberally, and doubts are
resolved in its favor, only a person aggrieved by a decision may appeal. (E.g., In re
L.Y.L. (2002) 101 Cal. App. 4th 942, 948; cf. Code Civ. Proc., § 902 [‘Any party
aggrieved may appeal . . . .’].) An aggrieved person, for this purpose, is one whose rights
or interests are injuriously affected by the decision in an immediate and substantial way,
and not as a nominal or remote consequence of the decision. (In re L.Y.L., supra, [101
Cal.App.4th] at p. 948; see County of Alameda v. Carleson (1971) 5 Cal. 3d 730, 737;
Estate of Colton (1912) 164 Cal. 1, 5.)” In re K.C. (2011) 52 Cal. 4th 231, 236; accord, In
re J.C. (2014) 222 Cal. App. 4th 1489, 1492-1494 [mother not receiving reunification
services lacked standing to appeal juvenile court’s dismissal of dependency jurisdiction
over adult child].) It is well settled that standing to appeal is jurisdictional. (In re Estate
of Bartsch (2011) 193 Cal. App. 4th 885, 890; Sabi v. Sterling (2010) 183 Cal. App. 4th
916, 947; People v. Stark (2005) 131 Cal. App. 4th 184, 200; In re Harmony B. (2005) 125
Cal. App. 4th 831, 837-838; Marsh v. Mountain Zephyr, Inc. (1996) 43 Cal. App. 4th 289,
295.) Whether a person has standing to appeal is a question of law. (Bridgeman v. Allen



                                               2
(2013) 219 Cal. App. 4th 288, 292; People v. Hernandez (2009) 172 Cal. App. 4th 715,
719-720.)
       To determine whether the parents are aggrieved by the juvenile court order
denying their son’s petition to seal his juvenile court records, we must precisely identify
their interest in the matter. (In re K.C., supra, 52 Cal.4th at p. 236.) The parents were
never parties of record to the juvenile court proceedings involving their son. (See County
of Alameda v. Carleson, supra, 5 Cal.3d at p. 736 [generally, only parties of record may
appeal]; In re Marriage of Burwell (2013) 221 Cal. App. 4th 1, 13; In re Marriage of
Tushinsky (1988) 203 Cal. App. 3d 136, 142.) The parents have not identified any direct
manner in which the fact that their son has a juvenile record affects them. The parents
were the victims of their son’s crimes. The father wrote a letter to the juvenile court
judge. That letter is attached to the parents’ notice of appeal. In the letter, the father
states that the son had a job offer but was unable to pass the background check. The
father also states: “My wife and I have retired and would very much like to move to
Florida. We cannot in good conscience move without [our son’s] ability to support
himself.” That concern does not confer legal standing to appeal. (Cf. In re J.C., supra,
272 Cal.App.4th at p. 1494.) The parents’ unfulfilled desire to move to Florida and their
unwillingness to do so until their son is employed is a remote consequence of the juvenile
court’s ruling. There is no showing the parents’ rights have been injuriously affected by
the decision in an immediate and substantial way. The parents have not shown that they
are aggrieved by the juvenile court’s order denying their son’s petition to seal his juvenile
court records. As a result, their appeal must be dismissed.




                                               3
                           DISPOSITION
The appeal is dismissed.
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                    TURNER, P.J.


We concur:




MOSK, J.




KRIEGLER, J.




                                   4